

	

		III

		108th CONGRESS

		2d Session

		S. RES. 460

		IN THE SENATE OF THE UNITED STATES

		

			October 10, 2004

			Mr. Sessions (for

			 himself and Mr. Shelby) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the young victims of the Sixteenth

		  Street Baptist Church bombing, recognizing the historical significance of the

		  tragic event, and commending the efforts of law enforcement personnel to bring

		  the perpetrators of this crime to justice on the occasion of its 40th

		  anniversary.

	

	

		Whereas the Sixteenth Street Baptist Church of Birmingham,

			 Alabama, was constructed in 1911 and served as a center for African-American

			 life in the city and a rallying point for the civil rights movement during the

			 1960s;

		

			Whereas on Sunday, September 15, 1963, segregationists protesting

			 the mandatory integration of Birmingham’s public schools firebombed the

			 Sixteenth Street Baptist Church;

		

			Whereas the blast killed Addie Mae Collins, age 14, Denise

			 McNair, age 11, Carole Robertson, age 14, and Cynthia Wesley, age 14, all

			 members of the Church, while they were preparing for Sunday service;

		

			Whereas September 15, 1963, has been called the darkest day in

			 the history of Birmingham and one of the darkest days of the entire civil

			 rights movement;

		

			Whereas this act of terrorism raised national and international

			 awareness of the African-American civil rights struggle and galvanized those

			 dedicated to the cause of civil rights;

		

			Whereas Congress passed the Civil

			 Rights Act of 1964 (Public Law 88–352, 78 Stat. 241) and the

			 Voting Rights Act of 1965 (Public

			 Law 89–110, 79 Stat. 437) in the wake of the bombing;

		

			Whereas the 4 men suspected of the bombing, Bobby Frank Cherry,

			 Herman Cash, Thomas Blanton, and Robert Chambliss, were not immediately

			 prosecuted because authorities believed it impossible to obtain a conviction in

			 the heated racial climate of the mid-1960s;

		

			Whereas Alabama Attorney General Bill Baxley successfully

			 prosecuted Robert Chambliss 13 years after the bombing;

		

			Whereas after the indictment and conviction of Robert Chambliss,

			 the bombing investigation was closed;

		

			Whereas the bombing investigation was reopened in 1995 due to the

			 efforts of Federal Bureau of Investigation Special Agent Rob Langford and local

			 African-American leaders;

		

			Whereas in 2001 and 2002, a joint Federal and State task force,

			 under the supervision of United States Attorney Douglas Jones and Alabama

			 Attorney General William Pryor, successfully prosecuted Thomas Blanton and

			 Bobby Frank Cherry with the assistance of State and local law enforcement

			 personnel; and

		Whereas the bombing, the prosecution of the offenders, and

			 the cause of civil rights in general have become national and international

			 concerns: Now, therefore, be it

		

	

		That the Senate, on the occasion of

			 the 40th anniversary of the bombing of the Sixteenth Street Baptist Church of

			 Birmingham, Alabama—

			

				(1)

				honors the memory of Addie Mae Collins, Denise McNair, Carole

			 Robertson, and Cynthia Wesley;

			

				(2)

				recognizes the historical significance of the bombing and the

			 enduring impact it has had on the cause of civil rights everywhere; and

			(3)commends the efforts of

			 the Alabama Attorney General’s office for its successful prosecution of Robert

			 Chambliss in 1977, the efforts of the joint Federal and State task force for

			 the successful prosecution of Bobby Frank Cherry and Thomas Blanton in 2001 and

			 2002, and the efforts of all other law enforcement personnel who worked to

			 bring the persons responsible for the bombing to justice.

			

